SUMMERS, Justice.
This prosecution is governed by the Constitution of 1974 and is based upon a charge in a bill of information filed on April 16, 1975. The bill of information charged the defendant with knowingly and intentionally distributing heroin, a crime condemned and punished by life imprisonment by Section 966(A) of Title 40 of the Revised Statutes. He was tried by a jury and found guilty of the lesser included offense of possession of heroin and sentenced to be confined for ten years at hard labor. Appellant contends it was error to prosecute on a bill of information.
Section 15 of Article I of the Constitution of 1974, effective January 1, 1975, provides that no person shall be held to answer for a capital crime or a crime punishable by life imprisonment except on indictment by a grand jury. Article 382 of the Code of Criminal Procedure, as amended in 1974, is to the same effect. This prosecution for the offense charged can only be instituted by a grand jury indictment and it was reversible error to proceed on the basis of a bill of information. State v. Stevenson, 334 So.2d 195 (La.1976).
The assignment of error has merit, as the trial judge and prosecutor candidly concede. *230For the reasons assigned, the conviction and sentence are reversed and set aside.